DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ted Vucurevich (Patent number: US 8, 499, 038 B1), hereafter Vucurevich.

Regarding claim 1:
	Vucurevich discloses a method for displaying information (Vucurevich ABSTRACT; Figure 5) comprising: assigning an address to a display element (Vucurevich Col 5 line 64 – Col 6 line 3 discloses server setting unique protocol for 

Regarding claim 2:
	Vucurevich discloses the method of claim 1 further comprising: delivering information to a user system comprising the display element based on the physical location (a user station Figure 4 406 provides recorded data such that a pixel stream sent to mobile devices of the cloud display system; Vucurevich Figure 5 508).


Regarding claim 11:
	Vucurevich discloses a system (Vucurevich ABSTRACT; Figure 4) comprising: a display device producing a temporal pattern of illumination based on an address assigned to the display device and a user action detected by a processor which controls the display device (Vucurevich Figure 4 – cloud controller 426 instructs mobile devices 440 to display pixel stream at Figure 5 508 under the control of user action through user station 406. Each mobile device includes a unique identification protocol to reference .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vucurevich in view of Schwarz et al; (Phone as a Pixel: Enabling ad-hoc, Large-Scale Displays using Mobile Devices; CHI 2012, May 5 – 10, 2012, Austin Texas, USA), hereafter Schwarz.

Regarding claim 7:
	Vucurevich discloses using a unique display pattern which includes any combination of display attributes that can be generated by a mobile device and detected by the sensor at the controller for example a unique flashing light pattern (Vucurevich Col 6 lines 49 – 55), but does not disclose the method of claim 1 further comprising: including quadrature hue modulation in the temporal pattern of illumination.
	However, Schwarz discloses using a unique pattern of red, green, and blue transitions to encode a unique ID for each mobile device (Schwarz section related to Resolving Ids and Figure 3).
	It would have been obvious to modify Vucurevich such that the unique pattern includes quadrature hue modulation in the temporal pattern of illumination, as claimed. Those skilled in the art would appreciate that since transitions are used the devices do not have to be synchronized among themselves or with the camera, and can output their IDs at different rates.
Allowable Subject Matter
Claims 3 – 6, 8 – 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 13, claim 13 include subject matter objected to as allowable and the prior art does not disclose alone or in combination all the features of claim 13

Claims 14 – 20 depend on claim 13 and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Examiner, Art Unit 2623